DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 1-13 are pending.  Claims 1-8 have been examined in this Office Action.  Claims 9-13 have been withdrawn.  This is the First Office Action on the Merits.  
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the disclosure.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites computing a risk-adjusted sequence of route segments, which is a mathematical expression and one that could be performed within the human mind. This judicial exception is not integrated into a practical application because the additional elements of databases for storing information, a processor, and a network interface are merely computer components recited at a high level upon which the abstract idea is implemented on.  Merely implementing an abstract idea on generic computer components or in an intended field, i.e., navigation, does not constitute a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional components of databases, a processor, and a network interface are generic computer components upon which the abstract idea is implemented on.  Merely implementing an abstract idea on generic computer components does not amount to significantly more.  The additional elements of receiving and transmitting data are extra-solution activity and well-known in the art, as discussed in at least MPEP 2106.05(d).II, and therefore, do not amount to significantly more.  
Claim(s) 2-4 is(are) rejected because it(they) depend(s) on claim 1 and fail(s) to cure the deficiency(ies) above.  Claims 2-4 merely describe how information is related and stored, which does not integrate the abstract idea into a practical application or add significantly more to the abstract idea.  
Similar to claims 1-4, claims 5-8, recite the method of computing a risk-adjusted sequence of route segments.  Therefore, for the same reasons as discussed above, these claims are directed to an abstract idea.
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 5 recite a risk database relating a plurality of vehicle types to risk level associated with a plurality of types of terrain; however, the specification does not provide adequate written description as to how this database is set up or used.  The specification only provides one example, in paragraph(s) 22 and 32, of a route including rough rocks has a higher score for a two-wheel steering vehicle than a four-wheel steering vehicle.  This example does not provide adequate description of how the plurality of vehicle types are related to risk levels associated with the plurality of terrain types.  
Claims 1 and 5 recite “vehicle types” and “types or terrain”; however, the specification does not provide adequate description of how “type” is defined.  There are indefinite number of different ways “type” could be defined related to vehicles or terrain and the specification does provide any gauge to narrow down what is and is not included within each “type”.  
Claims 1 and 5 recite computing a risk-adjusted sequence of route segments; however, the specification does not provide adequate written description as to what this computation is or how it is performed.  The example discussed above states that a route that includes rough rocks may be given a higher score.  There is no discussion as to how the sequence of route segments are calculated, i.e., are the rough rocks on every segment of the route to be given that score, is the score for the total route given that score because one segment has rough rocks, how is a segment score calculated (related to rejection above), how is the route score based on the segment scores, etc.  Further, the claim states that the terrain database comprises information associated with some of the route segments.  There is also no discussion in the specification as to how the route or sequence of route segments is calculated when the terrain route information may be incomplete.  
Claim(s) 2-4 and 6-8 is(are) rejected because it(they) depend(s) on claim 1 and 5, respectively, and fail(s) to cure the deficiency(ies) above.  
Claims 3 and 7 recite various scores; however, the specification does not provide adequate description as to what these scores are.  There is no discussed as to the definition of these various scores or how they are calculated.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 5 recite “types” of vehicles and terrain.  The term “type” is overly-broad and could refer to almost anything related to a vehicle/terrain.  The specification does not provide adequate description to narrow down the intent of the term and, thus, the term and scope of the claim are indefinite.  
Claims 1 and 5 recite the limitation "the risk-adjusted route" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 2-4 and 6-8 is(are) rejected because it(they) depend(s) on claim 1 and 5, respectively, and fail(s) to cure the deficiency(ies) above.  
Claim 3 recites the limitation "the plurality of vehicles" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4 and 8 recite the limitations "the assessment score", “the routes”, and “the optimal route” in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4 and 8 recite the limitation "a vehicle type" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2021/0293575 to Arcos.
As per claim 1, Arcos discloses a navigation server (Arcos; At least figure 1) comprising:
a route database comprising a digital map of locations and route segments connecting the locations, the route segments corresponding to roadways (Arcos; At least paragraph(s) 52; roadway is a thoroughfare per paragraph(s) 33 of the specification, which is defined as a path between two points, therefore, based on this and the background section of the specification, “roadway” is interpreted as any path that a vehicle can travel);
a terrain database comprising terrain information associated with at least some of the route segments stored in the route database (Arcos; At least paragraph(s) 12, 19, and 39);
a risk database relating a plurality of vehicle types to risk levels associated with a plurality of types of terrain (Arcos; At least paragraph(s) 58-59);
a processor (Arcos; At least paragraph(s) 58);
a network interface for receiving a route request over a network, the route request comprising a starting location, a destination, and a vehicle type (Arcos; At least paragraph(s) 59 and 61, and figure 1; in order to provide a difficulty rating associated with a route customized for a specific vehicle, the starting/ending locations and vehicle type must be known.  Further, the “for” is interpreted as intended use and given little patentable weight); and
a mapping module, executable by the processor, for retrieving data from the route database, the terrain database, and the risk database and computing, based on the retrieved data and the received route request, a risk-adjusted sequence of route segments from the starting location to the destination, the risk-adjusted route accounting for a terrain risk associated with the vehicle type (Arcos; At least paragraph(s) 52, 58, 59, 125, and 133)
wherein the processor is configured to cause the risk-adjusted route to be transmitted to a source of the route request via the network interface (Arcos; At least paragraph(s) 19 and 61).
As per claim 2, Arcos discloses wherein the risk database is organized to relate a plurality of vehicles to associated terrain-related risk scores (Arcos; At least paragraph(s) 58 and 59).
As per claim 3, Arcos discloses wherein the risk database is organized to relate the plurality of vehicles to one or more of energy-expenditure scores, probability-of-success scores, damage scores, wear scores, or loss-to-a vehicle-subsystem scores associated with the vehicles (Arcos; At least paragraph(s) 57 and 60).
As per claim 4, Arcos discloses wherein the assessment score assigned to each of the routes has a plurality of values based on vehicle type, the optimal route also being based on a vehicle type (Arcos; At least paragraph(s) 58 and 59).
As per claims 5-8, Arcos discloses the method (Arcos; At least the abstract) performed by the system of claims 1-4.  Therefore, claims 5-8 are rejected using the same citations and reasoning as applied to claims 1-4.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  The prior art shows the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362. The examiner can normally be reached M-Th 5:30am-3:00pm F 5:30-9:00 am ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David P. Merlino/Primary Examiner, Art Unit 3669